Exhibit 10.5

 

GLOBAL RESTRICTED STOCK UNIT AGREEMENT

 

BIO-TECHNE CORPORATION

SECOND AMENDED AND RESTATED

2010 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT is made effective as of [●], by and between Bio-Techne
Corporation, a Minnesota corporation (the “Company”), and [●] (“Participant”).

 

W I T N E S S E T H:

 

WHEREAS, Participant on the date hereof is a key employee, officer, director of
or consultant or advisor to the Company or one of its Subsidiaries; and

 

WHEREAS, the Company wishes to grant a restricted stock unit award to
Participant for shares of the Company's Common Stock pursuant to the Bio-Techne
Corporation Second Amended and Restated 2010 Equity Incentive Plan (the “Plan”);
and

 

WHEREAS, the Administrator of the Plan has authorized the grant of a restricted
stock unit award to Participant.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows;

 

1.     Grant of Restricted Stock Unit Award. The Company hereby grants to
Participant on the date set forth above (the “Date of Grant”) a restricted stock
unit award for [●] ([●]) restricted stock units (the “Award”) on the terms and
conditions set forth herein and subject to adjustment pursuant to Section 15 of
the Plan. Each restricted stock unit shall entitle the Participant to receive
one share of Company Common Stock (a “Share,” or the “Shares”). For purposes of
this Agreement, to the extent Participant is not employed by the Company, the
“Employer” means the Subsidiary that employs Participant.

 

2.     Vesting of Restricted Stock Units; Termination of Relationship.

 

(a)     General. The Award shall vest on the following dates (the “Vesting
Dates”), provided that Participant remains employed by the Company or a
Subsidiary on the applicable Vesting Date as set forth in Section 2(b) of this
Agreement:

     

Date   Shares Vesting      

[●]

 

[●]

[●]   [●] [●]   [●] [●]   [●]

 

If and to the extent provided in an employment, change of control, severance or
similar agreement executed by Participant and the Company or the Employer, or by
a determination by the Administrator, in each case pursuant and subject to
Section 15 of the Plan, this Award may become fully-vested and exercisable in
connection with a Change of Control as defined in Section 1(f) of the Plan.

 

 

--------------------------------------------------------------------------------

 

 

Subject to such other terms and conditions set forth in this Agreement,
Participant shall not be entitled to the issuance of Shares for any portion of
the restricted stock units subject to this Award until the Administrator
determines the number of restricted stock units, if any, which have vested.

 

(b)     Termination of Relationship. Except as otherwise provided in this
Agreement (including in Section 2(c)) or agreed to in writing by Participant and
the Company, if Participant ceases to be an employee of the Company or any
Subsidiary at any time prior to any Vesting Date, for any reason, including the
Participant’s voluntary resignation, the unvested portion of the Award shall
terminate and the Participant shall forfeit all Shares subject to this Award
which, as of the Termination Date, have not yet vested.

 

(c)     Retirement. If Participant’s employment with the Company or any
Subsidiary terminates because of Retirement, this Award was granted at least six
months prior to the date of Participant’s Retirement, and this Award is
scheduled to vest pro rata during a period of at least three years and six
months following the Date of Grant, then this Award shall continue to vest
pursuant to Section 2(a) as if Participant continued to be employed by the
Company on the applicable Vesting Dates. If, however, this Award was not granted
at least six months prior to the date of Participant’s Retirement or is
scheduled to vest in less than three years and six months following the Date of
Grant, then this award will terminate upon Participant’s Retirement with no
further vesting under Section 2(a).

 

Solely for purposes of this Section 2(c), “Retirement” means termination of
employment for any reason other than cause on or after attaining age 55 and
completing at least five (5) years of continuous service with the Company or any
Affiliate; provided, however, that Participant shall be credited with continuous
service only for periods during which Participant is regularly scheduled to work
20 or more hours per week. For purposes of this Agreement, “cause” shall have
the same meaning as reflected in any written employment agreement addressing
Participant's employment or, in the absence of any written employment agreement,
the following: (i) habitual neglect of, or the willful or material failure to
perform the duties of employment hereunder, as determined in good faith by the
Company; (ii) embezzlement or any act of fraud; (iii) commission of acts that
can be charged as a felony during employment; (iv) dishonesty in dealing between
Participant and the Company or between Participant and other employees of the
Company; (v) use or misuse of any controlled substance, illegal or narcotic drug
without a prescription; or use of alcohol in a manner, regardless of time or
place, which either adversely affects Participant’s job performance or otherwise
could reflect negatively on the public image of the Company; (vi) habitual
absenteeism; or (vii) willfully acting in a manner materially adverse to the
best interests of the Company.

 

(d)     EU Age Discrimination Rules. If Participant is a local national of and
employed in a country that is a member of the European Union, the grant of this
Award and the terms and conditions governing this Award are intended to comply
with the age discrimination provisions of the EU Equal Treatment Framework
Directive, as implemented into local law (the “Age Discrimination Rules”). To
the extent that a court or tribunal of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, in whole or in
part, under the Age Discrimination Rules, the Company, in its sole discretion,
shall have the power and authority to revise or strike such provision to the
minimum extent necessary to make it valid and enforceable to the full extent
permitted under local law.

 

2

--------------------------------------------------------------------------------

 

 

(e)     Termination Date. For purposes of this Agreement, if Participant is
employed in the United States, "Termination Date" means the effective date of
termination of Participant's employment. If Participant is employed outside of
the United States, “Termination Date” means the earliest of (i) the date on
which notice of termination is provided to Participant, (ii) the last day of
Participant's active service with the Employer or (iii) the last day on which
Participant is an employee of the Employer, as determined in each case, without
including any required advanced notice period and irrespective of the status of
the termination under local labor or employment laws

 

3.     Issuance of Shares.

 

(a)     General. As soon as practicable after each Vesting Date, Participant
shall be recorded on the stock transfer books of the Company as the owner of the
vested number of Shares set forth in Section 2(a) of this Agreement, less any
Shares withheld for payment of taxes as provided in Section 5 below, and the
Company shall deliver to Participant one or more duly issued stock certificates
or cause book entries to be made evidencing such ownership. All requisite
original issue or transfer documentary stamp taxes shall be paid by the Company.
Until the issuance of such Shares, Participant shall not be entitled to vote the
Shares represented by such restricted stock units, shall not be entitled to
receive dividends or distributions attributable to such Shares, and shall not
have any other rights as a shareholder with respect to such Shares. No
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property), distributions or other rights for which the
record date is prior to the date such Shares are issued, except as provided in
Section 15 of the Plan.

 

(b)     Repatriation and Compliance Obligations. As a condition of the grant of
this Award, Participant agrees to repatriate all payments attributable to this
Award in accordance with local foreign exchange rules and regulations in
Participant's country of residence (and country of employment, if different). In
addition, Participant agrees to take any and all actions, and consents to any
and all actions taken by the Employer, the Company and its Subsidiaries as may
be required to allow the Employer, the Company and its Subsidiaries to comply
with local laws, rules and regulations in Participant's country of residence
(and country of employment, if different). Finally, Participant agrees to take
any and all actions that may be required to comply with Participant's personal
legal and tax obligations under local laws, rules and regulations in
Participant's country of residence (and country of employment, if different).

 

4.    [TO BE USED IN AGREEMENTS WITH EXECUTIVE OFFICERS: Holding Requirement.
Notwithstanding anything in the Plan or this Agreement to the contrary,
Participant shall be required to hold 50% of the Net Shares received through
this Award until Participant satisfies the stock ownership guidelines
established by the Company. Once Participant satisfies such stock ownership
guidelines, Participant shall be required to hold 50% of the Net Shares until
the earlier of one year after the Vesting Date relating to such Net Shares or
the Participant’s termination of service. “Net Shares” are those shares received
pursuant to this Award upon a Vesting Date, net of any shares withheld for
withholding taxes.

 

**OR**

 

Intentionally omitted.]

 

3

--------------------------------------------------------------------------------

 

 

5.    Tax Obligations. Regardless of any action the Company or the Employer
takes with respect to any or all federal, state, local or foreign income tax,
social insurance, payroll tax, payment on account or other tax related-items
(“Tax Related-Items”), Participant acknowledges that the ultimate liability for
all Tax Related-Items associated with this Award is and remains Participant’s
responsibility and may exceed the amount actually withheld by the Company, and
the Company and the Employer (i) make no representations or undertakings
regarding the treatment of any Tax Related-Items in connection with any aspect
of this Award, including, but not limited to, the grant of the Award, the
vesting of the Award, the subsequent sale of Shares acquired pursuant to the
Award and the receipt of any dividends; and (ii) do not commit to structure the
terms of the grant or any aspect of this Award to reduce or eliminate
Participant’s liability for Tax Related-Items. Further, if Participant is
subject to tax in more than one jurisdiction, Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax Related-Items in more than one jurisdiction.

 

Prior to the delivery of Shares upon the vesting of this Award, if Participant's
country of residence (and/or the country of employment, if different) requires
withholding of Tax-Related Items, the Company or the Employer: (i) shall
withhold a sufficient number of whole Shares otherwise issuable upon the vesting
of the Award that have an aggregate Fair Market Value sufficient to pay the
Tax-Related Items required to be withheld (in which case, the cash equivalent of
such withheld Shares shall be used to settle the withholding obligation); (ii)
shall withhold an amount from Participant's regular salary and/or wages, or from
any other amounts payable to Participant; or (iii) require Participant to make a
payment to the Company or the Employer equal to the amount of Tax-Related Items
required to be withheld. Depending on the applicable method, the Company or the
Employer, as applicable, may withhold or account for Tax-Related Items by
considering applicable statutory withholding rates, but such withholding shall
not exceed an amount of withholding based on the maximum statutory rates in
Participant's applicable tax jurisdictions.

 

In the event the withholding requirements are not satisfied through the
withholding of Shares or through Participant's regular salary and/or wages or
other amounts payable to Participant, no Shares will be issued to Participant
unless and until satisfactory arrangements (as determined by the Committee) have
been made by Participant with respect to the payment of any Tax-Related Items
which the Company determines, in its sole discretion, must be withheld or
collected with respect to this Award. If Participant is subject to taxation in
more than one jurisdiction, Participant acknowledges that the Company and/or the
Employer may be required to withhold or account for Tax-Related Items in more
than one jurisdiction. By accepting the this Award, Participant expressly
consents to the withholding of Shares and/or the withholding of amounts from
Participant's regular salary and/or wages, or other amounts payable to
Participant, as provided for hereunder. All other Tax-Related Items related to
this Award and any Shares acquired pursuant to the vesting of this Award are
Participant's sole responsibility.

 

4

--------------------------------------------------------------------------------

 

 

6.     Clawback/Recoupment Policy. Notwithstanding any other provision of this
Agreement to the contrary, Participant acknowledges and agrees that all Shares
acquired pursuant to the Plan shall be and remain subject to any incentive
compensation clawback or recoupment policy of the Company currently in effect or
as may be adopted by the Company and, in each case, as may be amended from time
to time. No such policy adoption or amendment shall require Participant's prior
consent. For purposes of the foregoing, Participant expressly and explicitly
authorizes the Company to issue instructions, on Participant's behalf, to any
brokerage firm and/or third party administrator engaged by the Company to hold
Participant's Shares, and other amounts acquired under the Plan to re-convey,
transfer or otherwise return such Shares and/or other amounts to the Company.

 

7.     Nature of Grant. In accepting the grant of this Award, Participant
acknowledges, understands and agrees that:

 

(a)     the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;

 

(b)     the grant of this Award is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of an
Award, or benefits in lieu of an Award, even if Awards have been granted in the
past;

 

(c)     all decisions with respect to future grants of Awards or other grants,
if any, will be at the sole discretion of the Company;

 

(d)     Participant is voluntarily participating in the Plan;

 

(e)     this Award and the Shares subject to this Award, and the income from and
value of same, are not intended to replace any pension rights or compensation;

 

(f)     this Award and the Shares subject to this Award, and the income from and
value of same, are not part of normal or expected compensation for purposes of,
including but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, holiday
pay, long-service awards, pension or retirement or welfare benefits or similar
payments;

 

(g)     unless otherwise agreed with the Company in writing, this Award and the
Shares subject to this Award, and the income from and value of same, are not
granted as consideration for, or in connection with, the service Participant may
provide as a director of a Subsidiary;

 

(h)     the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

 

5

--------------------------------------------------------------------------------

 

 

(i)     no claim or entitlement to compensation or damages shall arise from
forfeiture of this Award resulting from the termination of Participant's
employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant's
employment agreement, if any); and

 

(j)     neither the Company nor the Employer shall be liable for any foreign
exchange rate fluctuation between Participant's local currency and the United
States Dollar that may affect the value of this Award or of any amounts due to
Participant pursuant to the settlement of this Award or the subsequent sale of
any Shares acquired upon settlement.

 

8.    Data Privacy. The Company is located at 614 McKinley Place N.E.,
Minneapolis, Minnesota, U.S.A. and grants Awards under the Plan to employees of
the Company and its Subsidiaries, at its sole discretion. In conjunction with
the Company's grant of Awards under the Plan and its ongoing administration of
such Awards, the Company is providing the following information about its data
collection, processing and transfer practices. In accepting the grant of this
Award, Participant expressly and explicitly consents to the personal data
activities as described herein.

 

(a)     Data Collection, Processing and Usage. The Company and the Employer will
collect, process and use certain personal information about Participant,
specifically, Participant's name, home address, email address and telephone
number, date of birth, social security or insurance number, passport number or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Awards or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant's favor (“Personal Data”), for the exclusive purpose
of implementing, administering and managing the Plan. Participant's Personal
Data also may be disclosed to certain securities or other regulatory authorities
where the Company’s securities are listed or traded or regulatory filings are
made. The Company's legal basis for the collection, processing and use of
Participant's Personal Data is Participant's consent.

 

(b)     Stock Plan Administration Service Providers. The Company and the
Employer transfer Participant's Personal Data to Morgan Stanley a broker
firm/third party service provider based in the United States of America and
engaged by the Company to assist with the implementation, administration and
management of awards granted under the Plan (the “Stock Plan Administrator”). In
the future, the Company may select a different Stock Plan Administrator and
share Participant's Personal Data with another company that serves in a similar
manner. The Stock Plan Administrator will open an account for Participant to
receive and trade Shares acquired under the Plan. Participant will be asked to
agree to separate terms and data processing practices with the Stock Plan
Administrator, which is a condition of Participant's ability to participate in
the Plan.

 

(c)     International Personal Data Transfers. The Company and the Stock Plan
Administrator are based in the United States of America. You should note that
Participant's country of residence may have enacted data privacy laws that are
different from the United States of America. The Company's legal basis for the
transfer of Participant's Personal Data to the United States of America is
Participant's consent.

 

6

--------------------------------------------------------------------------------

 

 

(d)     Voluntariness and Consequences of Consent, Denial or Withdrawal.
Participant's participation in the Plan and Participant's grant of consent
hereunder is purely voluntary. Participant may deny or withdraw his or her
consent at any time. If Participant does not consent, or if Participant later
withdraws his or her consent, Participant may be unable to participate in the
Plan. This would not affect Participant's existing employment or salary;
instead, Participant merely may forfeit the opportunities associated with
participation in the Plan.

 

(e)     Personal Data Retention. Participant understands that Participant's
Personal Data will be held only as long as is necessary to implement, administer
and manage this Award and Participant's participation in the Plan. When the
Company no longer needs Participant's Personal Data, the Company will remove it
from its systems. If the Company retains Participant's Personal Data longer, it
would be to satisfy the Company's legal or regulatory obligations and the
Company's legal basis would be for compliance with applicable laws, rules and
regulations.

 

(f)     Personal Data Subject Rights. Participant understands that Participant
may have the right under applicable law to (i) access or copy Participant's
Personal Data that the Company possesses, (ii) rectify incorrect Personal Data
concerning Participant, (iii) delete Participant's Personal Data, (iv) restrict
processing of Participant's Personal Data, or (vi) lodge complaints with the
competent supervisory authorities in Participant's country of residence. To
receive clarification regarding these rights or to exercise these rights,
Participant understands that Participant can contact his or her Employer's human
resources representative.

 

9.     General Provisions.

 

(a)     Employment or Other Relationship. This Agreement shall not confer on
Participant any right with respect to the continuance of employment or any other
relationship with the Employer, the Company or any of its Subsidiaries, nor will
it interfere in any way with the right of the Company to terminate such
employment or relationship. Nothing in this Agreement shall be construed as
creating an employment contract for any specified term between Participant, the
Employer and the Company or any Subsidiary.

 

(b)     Securities Law Compliance. The issuance of Shares upon vesting of this
Award shall be effective only at such time as counsel to the Company shall have
determined that the issuance and delivery of Shares upon vesting will not
violate any state or federal securities or other laws. Notwithstanding any other
provision of the Plan or this Agreement, unless there is an exemption from any
registration, qualification or other legal requirement applicable to the Shares
the Company shall not be required to deliver any Shares issuable upon settlement
of this Award prior to the completion of any registration or qualification of
the Shares under any local, state, federal or foreign securities or exchange
control law or under rulings or regulations of the U.S. Securities and Exchange
Commission (“SEC”) or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval the
Company shall, in its absolute discretion, deem necessary or advisable.
Participant understands that the Company is under no obligation to register or
qualify the shares with the SEC or any state or foreign securities commission or
to seek approval or clearance from any governmental authority for the issuance
or sale of the Shares. Further, Participant agrees that the Company shall have
unilateral authority to amend the Agreement without his or her consent to the
extent necessary to comply with securities or other laws applicable to issuance
of Shares.

 

7

--------------------------------------------------------------------------------

 

 

(c)     Shares Reserved. The Company shall at all times during the term of this
Agreement reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of this Agreement.

 

(d)     Nontransferability. The Award For so long as the Shares underlying this
Award remain unvested, such Shares shall not be transferred, assigned or pledged
in any manner by the Participant, in whole or in part.

 

(e)     Second Amended and Restated 2010 Equity Incentive Plan. The Award
evidenced by this Agreement is granted pursuant to the Plan, a copy of which
Plan has been made available to Participant and is hereby incorporated into this
Agreement. This Agreement is subject to and in all respects limited and
conditioned as provided in the Plan. All defined terms of the Plan shall have
the same meaning when used in this Agreement. The Plan governs this Award and,
in the event of any questions as to the construction of this Agreement or in the
event of a conflict between the Plan and this Agreement, the Plan shall govern,
except as the Plan otherwise provides.

 

(f)     Lockup Period Limitation. Participant agrees that in the event the
Company advises Participant that it plans an underwritten public offering of its
Shares in compliance with the U.S. Securities Act of 1933, as amended, and that
the underwriter(s) seek to impose restrictions under which Participant may not
sell or contract to sell or grant any option to buy or otherwise dispose of part
or all of this Award or the Shares underlying this Award, Participant hereby
agrees that for a period not to exceed 180 days from the effective date of the
prospectus relating to such offering, Participant will not sell or contract to
sell or grant an option to buy or otherwise dispose of this Award or any of the
Shares underlying this Award without the prior written consent of the
underwriter(s) or its representative(s).

 

(g)     Stock Legend. The Administrator may require that the certificates or
book entries for any Shares issued to Participant (or Participant's permitted
successors or assigns) pursuant to this Award bear an appropriate legend and
stop transfer order to reflect the restrictions of Section 5 and Sections 9(e)
through 9(f) of this Agreement; provided, however, that failure to so endorse
any of such certificates or book entries shall not render invalid or
inapplicable Section 5 or Sections 9(e) through 9(f).

 

(h)     Scope of Agreement. This Agreement shall bind and inure to the benefit
of the Company and its successors and assigns and Participant and any successor
or assigns of Participant permitted by this Agreement. This Award is expressly
subject to all terms and conditions contained in the Plan and in this Agreement,
and Participant’s failure to execute this Agreement shall not relieve
Participant from complying with such terms and conditions.

 

8

--------------------------------------------------------------------------------

 

 

(i)     Arbitration. Any dispute arising out of or relating to this Agreement or
the alleged breach of it, or the making of this Agreement, including claims of
fraud in the inducement, shall be discussed between the disputing parties in a
good faith effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least ten (10) years. If the parties cannot agree on
an arbitrator within twenty (20) days, any party may request that the chief
judge of the District Court of Hennepin County, Minnesota, United States of
America, select an arbitrator. Arbitration will be conducted pursuant to the
provisions of this Agreement, and the commercial arbitration rules of the
American Arbitration Association, unless such rules are inconsistent with the
provisions of this Agreement. Limited civil discovery shall be permitted for the
production of documents and taking of depositions. Unresolved discovery disputes
may be brought to the attention of the arbitrator who may dispose of such
dispute. The arbitrator shall have the authority to award any remedy or relief
that a court of this state could order or grant; provided, however, that
punitive or exemplary damages shall not be awarded. The arbitrator may award to
the prevailing party, if any, as determined by the arbitrator, all of its costs
and fees, including the arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorneys’ fees. Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Hennepin
County, Minnesota, United States of America.

 

(j)     Delay in Payment for Specified Employee. In the event this Award is
subject to Code Section 409A and the Administrator determines that Participant
is a “specified employee” within the meaning of Code Section 409A, then any
payment due to Participant’s separation from service shall not be paid earlier
than the first day of the seventh month immediately following such separation
from service.

 

(k)     Right to Amend. The Company hereby reserves the right to amend this
Agreement without Participant’s consent to the extent necessary or desirable to
comply with the requirements of Code Section 409A and the regulations, notices
and other guidance of general application issued thereunder.

 

(l)     Section 280G.   Notwithstanding anything to the contrary contained in
this Agreement, to the extent that any of the payments and benefits provided for
under this Agreement or any other agreement or arrangement between Participant
and the Company (collectively, the “Payments”) constitute a “parachute payment”
within the meaning of Section 280G of the Code and (ii) but for this Section
5(m), would be subject to the excise tax imposed by Section 4999 of the Code,
then the Payments shall be payable either (i) in full or (ii) as to such lesser
amount which would result in no portion of such Payments being subject to excise
tax under Section 4999 of the Code; whichever of the foregoing amounts, taking
into account the applicable federal, state and local income taxes and the excise
tax imposed by Section 4999, results in Participant’s receipt on an after-tax
basis, of the greatest amount of economic benefits under this Agreement,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.  Unless Participant and the Company otherwise agree in
writing, any determination required under this Section 9(l) shall be made in
writing by the Company’s independent public accountants (the “Accountants”),
whose reasonable determination shall be conclusive and binding upon Participant
and the Company for all purposes.  For purposes of making the calculations
required by this Section 9(l), the Accountants may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Sections 280G and 4999
of the Code.  Participant and the Company shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 9(l).

 

9

--------------------------------------------------------------------------------

 

 

(m)     Governing Law.  The validity, construction and effect of the Plan and
the Agreement, and any rules and regulations relating to the Plan and the
Agreement, shall be determined in accordance with the internal laws, and not the
law of conflicts, of the State of Minnesota, United States of America.

 

(n)     Language. Participant acknowledges that he or she is proficient in the
English language, or has consulted with an advisor who is proficient in the
English language, so as to enable Participant to understand the provisions of
this Agreement and the Plan. If Participant has received this Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.

 

(o)     Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

 

(p)     Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

(q)     Addendum. Notwithstanding any provisions of this Agreement to the
contrary, this Award shall be subject to any special terms and conditions for
Participant's country of residence (and country of employment, if different), as
are forth in the applicable Addendum to this Agreement. Further, if Participant
transfers residence and/or employment to another country reflected in an
Addendum to this Agreement, the special terms and conditions for such country
will apply to Participant to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local law, rules and regulations or to
facilitate the operation and administration of this Award and the Plan (or the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate Participant's transfer). Any applicable Addendum shall
constitute part of this Agreement.

 

(r)     Imposition of Other Requirements. The Company reserves the right to
impose other requirements on this Award, any payment made pursuant to this
Award, and Participant's participation in the Plan, to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local law, rules and regulations or to
facilitate the operation and administration of this Award and the Plan. Such
requirements may include (but are not limited to) requiring Participant to sign
any agreements or undertakings that may be necessary to accomplish the
foregoing.

 

10

--------------------------------------------------------------------------------

 

 

(s)     Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach, whether
or like or different nature.

 

(t)     Private Offering. The grant of this Award is not intended to be a public
offering of securities in Participant’s country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities with
respect to the grant of this Award (unless otherwise required under local law).
No employee of the Company is permitted to advise Participant on whether
Participant should acquire Shares under the Plan or provide Participant with any
legal, tax or financial advice with respect to the grant of this Award.
Investment in Shares involves a degree of risk. Before deciding to acquire
Shares pursuant to this Award, Participant should carefully consider all risk
factors and tax considerations relevant to the acquisition of Shares under the
Plan or the disposition of them. Further, Participant should carefully review
all of the materials related to this Award and the Plan, and Participant should
consult with Participant’s personal legal, tax and financial advisors for
professional advice in relation to Participant’s personal circumstances.

 

(u)     Exchange Control, Foreign Asset/Account and/or Tax Reporting.
Participant acknowledges that there may be certain exchange control, foreign
asset/account and/or tax reporting requirements which may affect Participant’s
ability to acquire or hold Shares or cash received from participating in the
Plan (including the proceeds from the sale of Shares and the receipt of any
dividends paid on Shares) in a brokerage or bank account outside Participant’s
country. Participant may be required to report such accounts, assets or related
transactions to the tax or other authorities in Participant’s country.
Participant also may be required to repatriate sale proceeds or other funds
received as a result of participating in the Plan to Participant’s country
within a certain time after receipt. Participant acknowledges that it is
Participant’s responsibility to comply with such regulations and that
Participant should speak to his or her personal advisor on this matter.

 

(v)     Insider Trading/Market Abuse. Participant may be subject to insider
trading restrictions and/or market abuse laws based on the exchange on which the
Shares are listed and in applicable jurisdictions, including the United States,
Participant’s country and the designated broker’s country, which may affect
Participant’s ability to accept, acquire, sell or otherwise dispose of Shares,
rights to Shares (e.g., this Award) or rights linked to the value of Shares
under the Plan during such times that Participant is considered to have “inside
information” regarding the Company (as defined by the laws or regulations in
Participant’s country).  Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. Participant acknowledges that it is
Participant’s responsibility to comply with any applicable restrictions and that
Participant should speak to his or her personal advisor on this matter.

 

(w)     Consent and Agreement With Respect to Plan. Participant (a) acknowledges
that a copy of the Plan and the U.S. prospectus for the Plan has been available
to Participant; (b) represents that he or she has read and is familiar with the
terms and provisions thereof, has had an opportunity to obtain the advice of
counsel of his or her choice prior to executing this Agreement and fully
understands all provisions of this Agreement and the Plan; (c) accepts this
Award subject to all of the terms and provisions thereof; and (d) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement.

 

 

[Signature page follows.]

 

11

--------------------------------------------------------------------------------

 

 

ACCORDINGLY, the parties hereto have caused this Agreement to be executed on the
day and year first above written.

 

  BIO-TECHNE CORPORATION                           By          Its  

 

 

PARTICIPANT

 

 

 

By: ___________________________________

       Printed Name: [●]

 

 

 

[Signature Page to Global Restricted Stock Unit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

BIO-TECHNE CORPORATION

 

ADDENDUM TO
GLOBAL RESTRICTED STOCK UNIT AGREEMENT

 

BIO-TECHNE CORPORATION
SECOND AMENDED AND RESTATED
2010 EQUITY INCENTIVE PLAN

 

In addition to the terms of the Plan and the Agreement, the Award is subject to
the following additional terms and conditions as set forth in this addendum (the
“Addendum”). All defined terms as contained in this Addendum shall have the same
meaning as set forth in the Plan and the Agreement. Pursuant to Section 9(q) of
the Agreement, to the extent Participant transfers residence and/or employment
to another country, the additional terms and conditions as set forth in the
Addendum for such country (if any) shall also apply to the Award to the extent
the Company determines, in its sole discretion, that the application of such
addendum is necessary or advisable in order to comply with local laws, rules and
regulations, or to facilitate the operation and administration of the Award and
the Plan (or the Company may establish alternative terms and conditions as may
be necessary or advisable to accommodate Participant’s transfer).

 

European Union (“EU”) / European Economic Area (“EEA”) / Switzerland / United
Kingdom

 

1.    Data Privacy. If Participant resides and/or works in the EU/EEA,
Switzerland or the United Kingdom, Section 8 of the Agreement shall be replaced
with the following:

 

The Company is located at 614 McKinley Place N.E., Minneapolis, Minnesota,
U.S.A. and grants Awards under the Plan to employees of the Company and its
Subsidiaries, at its sole discretion. In conjunction with the Company's grant of
the Award under the Plan and its ongoing administration of such award, the
Company is providing the following information about its data collection,
processing and transfer practices, which Participant should carefully review.

 

(a)     Data Collection, Processing and Usage. The Company and the Employer will
collect, process and use certain personal information about Participant,
specifically, Participant's name, home address, email address and telephone
number, date of birth, social security or insurance number, passport number or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Awards or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant's favor (“Personal Data”), for the exclusive purpose
of implementing, administering and managing the Plan. Participant's Personal
Data also may be disclosed to certain securities or other regulatory authorities
where the Company’s securities are listed or traded or regulatory filings are
made. The Company's legal basis for such disclosure of Participant's Personal
Data is to satisfy its contractual obligations under the terms of the Agreement
and this Addendum, and to comply with applicable laws, rules and regulations.

 

1

--------------------------------------------------------------------------------

 

 

(b)     Stock Plan Administrator. The Company and the Employer transfer
Participant's Personal Data to Morgan Stanley a broker firm/third party service
provider based in the United States of America and engaged by the Company to
assist with the implementation, administration and management of Awards granted
under the Plan (the “Stock Plan Administrator”). In the future, the Company may
select a different Stock Plan Administrator and share Participant's Personal
Data with another company that serves in a similar manner. The Stock Plan
Administrator will open an account for Participant to receive and trade Shares
acquired under the Plan. Participant will be asked to agree to separate terms
and data processing practices with the Stock Plan Administrator, which is a
condition of Participant's ability to participate in the Plan.

 

(c)     International Personal Data Transfers. The Company and the Stock Plan
Administrator are based in the United States of America. Participant should note
that Participant's country of residence may have enacted data privacy laws that
are different from the United States of America. The Company's legal basis for
the transfer of Participant's Personal Data to the United States of America is
to satisfy its contractual obligations under the terms and conditions of this
Agreement.

 

(d)     Data Retention. Participant understand that Participant's Personal Data
will be held only as long as is necessary to implement, administer and manage
the Award and Participant's participation in the Plan. When the Company no
longer needs Participant's Personal Data, the Company will remove it from its
systems. If the Company retains Participant's Personal Data longer, it would be
to satisfy the Company's legal or regulatory obligations and the Company's legal
basis would be for compliance with applicable laws, rules and regulations.

 

(e)     Data Subject Rights. Participant understands that Participant may have
the right under applicable law to (i) access or copy Participant's Personal Data
that the Company possesses, (ii) rectify incorrect Personal Data concerning
Participant, (iii) delete Participant's Personal Data, (iv) restrict processing
of Participant's Personal Data, or (v) lodge complaints with the competent
supervisory authorities in Participant's country of residence. To receive
clarification regarding these rights or to exercise these rights, Participant
understand that Participant can contact his or her Employer's human resources
representative.

 

Austria

 

No country-specific provisions.

 

Belgium

 

No country-specific provisions.

 

Canada

 

1.    Settlement in Shares. Notwithstanding anything to the contrary in the
Agreement or the Plan, the Award shall be settled only in Shares (and may not be
settled in cash).

 

2.   Consent to Receive Information in English. To the extent Participant is
resident in Quebec, the parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be written in English.

 

2

--------------------------------------------------------------------------------

 

 

Les parties reconnaissent avoir exigé la rédaction en anglais du présent
Contrat, ainsi que de tous documents exécutés, avis donnés ou procédures
judiciaires intentées, en vertu du, ou liés directement ou indirectement, au
présent Contrat.

 

3.    Data Privacy. The following provision supplements Section 8 of the
Agreement:

 

Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of
Participant’s awards under the Plan. Participant further authorizes the Company,
its Subsidiaries, and the stock plan administrator to disclose and discuss
Participant’s participation in the Plan with their respective advisors.
Participant further authorizes the Company and its Subsidiaries to record such
information and to keep such information in his or her employee file.

 

China

 

1.    Award Conditioned on Satisfaction of Regulatory Obligations. If
Participant is a national of the People’s Republic of China (“PRC”), the grant
of the Award is conditioned upon the Company securing all necessary approvals
from the PRC State Administration of Foreign Exchange to permit the operation of
the Plan and the participation of PRC nationals employed by the Employer, as
determined by the Company in its sole discretion.

 

2.    Immediate Sale of Shares. If Participant is a PRC national, he/she may be
required to immediately sell all Shares acquired upon vesting of the Award (in
which case, this Addendum shall give the Company the authority to issue sales
instructions on Participant's behalf). Participant agrees to sign any additional
agreements, forms and/or consents that reasonably may be requested by the
Company (or the Stock Plan Administrator) to effectuate the sale of the Shares
(including, without limitation, as to the transfer of the sale proceeds and
other exchange control matters noted below) and shall otherwise cooperate with
the Company with respect to such matters. Participant acknowledges that neither
the Company nor the Stock Plan Administrator is under any obligation to arrange
for such sale of Shares at any particular price (it being understood that the
sale will occur in the market) and that broker’s fees and similar expenses may
be incurred in any such sale. In any event, when the Shares are sold, the sale
proceeds, less any tax withholding, any broker’s fees or commissions, and any
similar expenses of the sale will be remitted to Participant in accordance with
applicable exchange control laws and regulations.

 

3

--------------------------------------------------------------------------------

 

 

3.    Exchange Control Restrictions. Participant understands and agrees that, if
Participant is subject to exchange control laws in China, Participant will be
required to repatriate immediately to China the proceeds from the sale of any
Shares acquired under the Plan. Participant further understands that such
repatriation of sale proceeds must be effected through a special bank account
established by the Company with a financial institution in China and Participant
hereby consents and agrees that proceeds from the sale of Shares acquired under
the Plan may be transferred to such account by the Company on Participant's
behalf prior to being delivered to Participant and that no interest shall be
paid with respect to funds held in such account. Sale proceeds may be paid to
Participant in U.S. dollars or local currency at the Company’s discretion. If
the sale proceeds are paid to Participant in U.S. dollars, Participant
understands that Participant must establish and maintain a U.S. dollar bank
account in China so that the proceeds may be deposited into such account. If the
sale proceeds are paid to Participant in local currency, Participant
acknowledges that the Company is under no obligation to secure any particular
exchange conversion rate and that the Company may face delays in converting the
sale proceeds to local currency due to exchange control restrictions.
Participant agrees to bear any currency fluctuation risk between the time the
shares of Common Stock are sold and the net proceeds are converted into local
currency and distributed to Participant. Participant further agrees to comply
with any other requirements that may be imposed by the Company in the future in
order to facilitate compliance with exchange control requirements in China.

 

4.    Administration. The Company shall not be liable for any costs, fees, lost
interest or dividends or other losses Participant may incur or suffer resulting
from the enforcement of the terms of this section or otherwise from the
Company’s operation and enforcement of the terms of the Plan, the Agreement and
this Addendum, and the Award in accordance with Chinese law including, without
limitation, any applicable rules, regulations, requirements and approvals issued
by the State Administration of Foreign Exchange.

 

Czech Republic

 

No country-specific provisions.

 

Denmark

 

1.     Danish Stock Option Act. Notwithstanding anything in the Agreement or the
Plan to the contrary, the treatment of the Award upon Participant’s termination
of employment with the Company or any Subsidiary, as applicable, shall be
governed by the Danish Stock Option Act, as in effect at the time of
Participant’s termination (as determined by the Committee in its discretion in
consultation with legal counsel). By accepting the Award, Participant
acknowledges that he or she has received a Danish translation of an Employer
Statement, which is being provided to comply with the Danish Stock Option Act.

 

Finland

 

No country-specific provisions.

 

4

--------------------------------------------------------------------------------

 

 

France

 

1.     Award Not Tax-Qualified. The Award is not intended to qualify for special
tax and social security treatment pursuant to Sections L. 225-197-1 to L.
225-197-6 of the French Commercial Code, as amended.

 

2.     Consent to Receive Information in English. By accepting the Award,
Participant confirms having read and understood the Plan, the Agreement and this
Addendum, including all terms and conditions included therein, which were
provided in the English language. Participant accepts the terms of those
documents accordingly.

 

Consentement afin de Recevoir des Informations en Anglais

 

En acceptant les Attributions, le Participant confirme avoir lu et compris le
Plan, le Contrat et la présente Annexe, en ce compris tous les termes et
conditions y relatifs, qui ont été fournis en langue anglaise. Le Participant
accepte les dispositions de ces documents en connaissance de cause.

 

Germany

 

No country-specific provisions.

 

Hong Kong

 

1.     Restriction on Sale of Shares. Shares received pursuant to the Award is
accepted as a personal investment. To facilitate compliance with securities laws
in Hong Kong, Participant agrees not to sell the Shares issued in settlement of
the Award within six (6) months of the Date of Grant.

 

2.     Award Is Not Wages. The Award and the Shares underlying the Award do not
form part of Participant's wages for purposes of calculating any statutory or
contractual payments under applicable law in Hong Kong.

 

3.    Securities Law Notice. WARNING: The contents of this document have not
been reviewed by any regulatory authority in Hong Kong. Participant is advised
to exercise caution in relation to the offer. If Participant is in any doubt
about any of the contents of this document, Participant should obtain
independent professional advice. Neither the grant of the Award nor the issuance
of Shares upon vesting of the Award constitutes a public offering of securities
under Hong Kong law and is available only to employees of the Company and its
Subsidiaries. The Agreement, including this Addendum, the Plan and other
incidental communication materials distributed in connection with the Award (i)
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong and (ii) are intended only for the personal use of each
eligible employee of the Company or its Subsidiaries and may not be distributed
to any other person.

 

4.     Nature of Plan. The Company specifically intends that the Plan will not
be an occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

 

Hungary

 

No country-specific provisions.

 

5

--------------------------------------------------------------------------------

 

 

India

 

1.    Repatriation Requirements. Participant expressly agrees to repatriate all
amounts acquired under the Plan in accordance with local foreign exchange rules
and regulations. Neither the Company nor any of its Subsidiaries shall be liable
for any fines or penalties resulting from Participant’s failure to comply with
applicable laws, rules and regulations.

 

Italy

 

1.    Plan Document Acknowledgement. In accepting the Award, Participant
acknowledges that he or she has received a copy of the Plan and the Agreement
and has reviewed the Plan and the Agreement (including this Addendum), in their
entirety and fully understands and accepts all provisions of the Plan and the
Agreement (including this Addendum). Participant further acknowledges that he or
she has read and specifically and expressly approves the following provisions of
the Agreement: Section 5: Tax Obligations; Section 7: Nature of Grant; Section
9(m): Governing Law; Section 9(q): Addendum; Section 9(r): Imposition of Other
Requirements; and the Data Privacy provisions for the European Union reflected
above.

 

Japan

 

No country-specific provisions.

 

Korea

 

No country-specific provisions.

 

Luxembourg

 

No country-specific provisions.

 

Netherlands

 

1.     Waiver of Termination Rights. As a condition to the grant of the Award,
Participant hereby waives any and all rights to compensation or damages as a
result of the termination of Participant's employment with the Company and the
Employer for any reason whatsoever, insofar as those rights result or may result
from (a) the loss or diminution in value of such rights or entitlements under
the Plan, or (b) Participant ceasing to have rights under or ceasing to be
entitled to any Award under the Plan as a result of such termination.

 

Poland

 

No country-specific provisions.

 

6

--------------------------------------------------------------------------------

 

 

Singapore

 

1.     Securities Law Notice. The grant of the Award is being made pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and is not made to Participant with
a view to the underlying Shares being subsequently offered for sale to any other
party. The Plan has not been, and will not be, lodged or registered as a
prospectus with the Monetary Authority of Singapore. Participant should note
that the Award are subject to section 257 of the SFA and Participant should not
make (i) any subsequent sale of the Shares in Singapore or (ii) any offer of
such subsequent sale of the Shares subject to the Award in Singapore, unless
such sale or offer is made after six (6) months from the Date of Grant or
pursuant to the exemptions under Part XIII Division 1 Subdivision (4) (other
than section 280) of the SFA. The Shares are currently traded on the NASDAQ
Stock Market LLC, which is located outside of Singapore, under the ticker symbol
“TECH” and Shares acquired under the Plan may be sold through this exchange.

 

Spain

 

1.     Nature of Award. The following provision supplements Section 7 of the
Agreement:

 

In accepting the grant of the Award, Participant acknowledges that he or she
consents to participation in the Plan and has received a copy of the Plan.

 

Participant understands that the Company, in its sole discretion, has
unilaterally and gratuitously decided to grant Awards under the Plan to
individuals who may be employees of the Company or its Subsidiaries throughout
the world. The decision is a limited decision that is entered into upon the
express assumption and condition that any Award will not economically or
otherwise bind the Company or any of its Subsidiaries on an ongoing basis.
Consequently, Participant understands that the Award is granted on the
assumption and condition that the Award and any Shares acquired upon vesting of
the Award shall not become a part of any employment contract (either with the
Company or any of its Subsidiaries) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever.

 

Further, Participant understands and agrees that, unless otherwise expressly
provided for by the Company or set forth in the Agreement, the Award will be
cancelled without entitlement to any Shares if Participant terminates employment
by reason of, including, but not limited to: resignation, retirement,
disciplinary dismissal adjudged to be with cause, disciplinary dismissal
adjudged or recognized to be without cause (i.e., subject to a “despido
improcedente”), material modification of the terms of employment under Article
41 of the Workers’ Statute, relocation under Article 40 of the Workers’ Statute,
Article 50 of the Workers’ Statute, or under Article 10.3 of Royal Decree
1382/1985. The Committee, in its sole discretion, shall determine the date when
Participant’s employment has terminated for purposes of the Award.

 

Participant understands that the grant of this Award would not be granted but
for the assumptions and conditions referred to above; thus, Participant
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
grant of, or right to, the Award shall be null and void.

 

7

--------------------------------------------------------------------------------

 

 

Sweden

 

1.     Tax Obligations. The following provision supplements Section 5 of the
Agreement:

 

Without limiting the Company's and the Employer's authority to satisfy their
withholding obligations for Tax-Related Items as set forth in Section 4 of the
Agreement, in accepting the grant of the Award, Participant authorizes the
Company and/or the Employer to withhold Shares or to sell Shares otherwise
deliverable to Participant upon exercise to satisfy Tax-Related Items,
regardless of whether the Company and/or the Employer have an obligation to
withhold such Tax-Related Items.

 

Switzerland

 

1.     Securities Law Notice. Neither the Agreement, the Addendum nor any other
materials relating to the Award (i) constitutes a prospectus according to
article 35 et seq. of the Swiss Federal Act on Financial Services ("FinSA"),
(ii) may be publicly distributed nor otherwise made publicly available in
Switzerland to any person other than an employee of the Company, or (iii) has
been or will be filed with, approved or supervised by any Swiss reviewing body
according to article 51 of FinSA or any Swiss regulatory authority, including
the Swiss Financial Market Supervisory Authority (FINMA).

 

Taiwan

 

No country-specific provisions.

 

United Kingdom

 

1.     Tax Obligations. The following provision supplements Section 5 of the
Agreement:

 

Without limitation to Section 5 of the Agreement, Participant hereby agrees that
Participant is liable for all Tax Related-Items and hereby covenants to pay all
such Tax Related-Items, as and when requested by the Company, or if different,
the Employer, or by Her Majesty’s Revenue & Customs (“HMRC”) (or any other tax
authority or any other relevant authority). Participant also hereby agrees to
indemnify and keep indemnified the Company and, if different, the Employer,
against any Tax Related-Items that they are required to pay or withhold, or have
paid or will pay to HMRC (or any other tax authority or any other relevant
authority) on Participant’s behalf.

 

Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act),
Participant may not be able to indemnify the Company or the Employer for the
amount of any income tax not collected from or paid by Participant, as it may be
considered a loan. In this case, the amount of any uncollected amounts may
constitute a benefit to Participant on which additional income tax and National
Insurance Contributions may be payable. Participant will be responsible for
reporting and paying any income tax due on this additional benefit directly to
HMRC under the self-assessment regime and for paying the Company or the Employer
for the value of any National Insurance Contributions due on this additional
benefit, which the Company or the Employer may recover by any of the means
referred to in Section 5 of the Agreement.

 

2.     Exclusion of Claim. Participant acknowledges and agrees that Participant
will have no entitlement to compensation or damages insofar as such entitlement
arises or may arise from Participant ceasing to have rights under or to be
entitled to the Award, whether or not as a result of termination of employment
(whether such termination is in breach of contract or otherwise), or from the
loss or diminution in value of the Award. Upon the grant of the Award,
Participant shall be deemed to have waived irrevocably such entitlement.

 

8